DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in interviews with Attorney of Record Craig Simmermon on December 27 & 28, 2021.
The application has been amended as follows: 
Specification, page 16, line 13, “extended” should be deleted and “extend” should be inserted.  
The application requires an amendment as follows:
Figure 11 requires updating to show rotation of latch bolt gear 31 and connecting pin 32.
Claims 1 and 4 interpretation under 35 U.S.C. 112(f) accepted.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 4 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use “means to” that is coupled with functional language without reciting sufficient structure to perform the recited function and “means to” is not preceded by a structural modifier.  These claim limitation are: 
Claim 1 states “Said latch bolt catch is a means to catch and hold said lock tongue when pressed and a means to release said lock tongue when pressed again.
Claim 4 states “Said latch bolt catch is a means to catch and hold said lock tongue when pressed and a means to release said lock tongue when pressed again.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so 
Allowable Subject Matter
Claims 1-6 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 4, while it is well known in the art for a winged latch bolt to be rotatable by gears (Diskin, US 1585089; Kramer, DE 343299), for a rotatable winged latch bolt to be moveable with a hub (Carey, US 3804440), and for a rotatable winged latch bolt to be pinned to a collar (Linnarsson, WO 8800637); it is not known in the art for the latch bolt to comprise a lock tongue which, when pressed, is caught and held by a latch bolt catch, or, when the lock tongue is pressed again, is released by a latch bolt catch.  
Additionally, push-push type latches are well known in the door securing art (Weiland, US 6250694) but not as a feature of a rotating winged latch bolt assembly.  Combining this to the known art of Diskin, Kramer, Carey, or Linnarsson in order to create a two stage latch bolt which engages and disengages with a push-push functionality would be improper hindsight.  
Regarding claims 2 and 3, they are allowable since they pend from an allowable base claim 1.
Regarding claims 5 and 6, they are allowable since they pend from an allowable base claim 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record considered pertinent to applicant's disclosure.
Diskin, US 1585089 A, teaches a burglarproof lock with a rotating winged latch bolt, latch bolt collar, and latch bolt gear.
Carey, US 3804440 A, teaches a rotary locking bolt with rotating winged latch bolt and latch bolt hub.
Kramer et al., DE 343299 C, teaches a door lock with rotating winged latch bolt, latch bolt housing, and latch bolt gear.
Linnarsson, WO 8800637 A1, teaches a bolt type lock with rotating winged latch bolt, latch bolt collar, and lock tongue. 
Weiland, US 6250694 B1, teaches a push-push latch.
Schlage, US 2958554 A, teaches a rotary bolt latch unit with rotating winged latch bolt, latch bolt spring, and latch bolt hub.
Shaw, US 2235949 A, teaches a lock, coupling, and the like with rotating winged latch bolt.
Vogt, US 1907625 A, teaches a showcase sliding doorlock with rotating winged latch bolt and latch bolt collar.
Mathews, US 2811765 A, teaches a manually manipulable interlocking mechanism with rotating winged latch bolt and latch bolt spring,
Adams, US 2727771 A, teaches sliding door lock and latch with rotating winged latch bolt and latch bolt housing.
Voight, US 2376102 A, teaches a door lock with rotating winged latch bolt, latch bolt spring, and latch bolt housing.
Huang, US 20070028657 A1, teaches a strengthened lock structure with cylinder assembly and sliding door cylinder lockset.
Katayama, US 5761936 A, teaches a cylindrical lever-type door lock with cylinder assembly and sliding door cylinder lockset.
Blekking, US 3798935 A, teaches a rotating push lock for sliding doors with a rotating winged latch bolt, latch bolt collar, and latch bolt collar pin.  
Basavarajappa, US 9493967 B2, teaches a fuel tank cap lock with rotating winged latch bolt and latch bolt collar.
Nitz, DE 619374 C, teaches a door lock with rotating winged latch bolt and latch bolt housing. 
Eizen, CA 2157857 A1, teaches a locking device with rotating winged latch bolt with lock tongue.
Yoshitaka, US 3397000 A, teaches a one-touch plug-in lock with rotating winged latch bolt and latch bolt spring. 
Roatis, US 20020060457 A1, teaches a bayonet locking system and method for vending machines and the like with rotating winged latch bolt and latch bolt gear.  
Reep, US 8517434 B1, teaches a pocket door lock with rotating winged latch bolt.
Kahn, US 3643296 A, teaches a two-part snap fastener with rotating winged latch bolt. 
Ben-Asher, US 4702095 A, teaches an electromechanical locking device with rotating latch bolt and latch bolt collar. 
Lurie, US 6920770 B2, teaches a plunger lock assembly with removable core with rotating winged latch bolt and latch bolt hub.
White, US 1653487 A, teaches a safety lock with rotatable winged latch bolt.
Clarke, US 0585509 A, teaches a sash fastener with rotating latch bolt and latch bolt spring. 
Swearingen, US 3386758 A, teaches an aircraft latch assembly with winged latch bolt and latch bolt spring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675